Citation Nr: 0000527	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  93-09 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The appellant had active duty from January 1951 to January 
1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1992 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was last 
denied in a December 1979 decision of the Board.  

2.  The evidence submitted since the 1979 Board decision is 
cumulative or not material.  


CONCLUSION OF LAW

The December 1979 Board decision denying service connection 
for a psychiatric disorder is final.  New and material 
evidence sufficient to reopen the claim has not been 
presented.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.156 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he has a psychiatric disorder due 
to service.  Specifically, he avers that he was seen for his 
psychiatric disorder shortly after separation from service.  
The appellant asserts that his psychiatric disorder has 
continued from separation to the present.  

In February 1979 service connection for a nervous disorder 
was denied in a rating decision.  The appellant appealed and 
the Board of Veterans Appeals denied service connection for a 
psychiatric disorder in December 1979.  That decision is 
final.

At that time, the record included the service records, the 
appellant's claim for benefits and post service evidence.  It 
was concluded that the accepted evidence did not disclose a 
relationship between service and the appellant's psychiatric 
disorder.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1999).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the December 1979 Board decision.

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc)).  
First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Id.  Third, if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Id.  The evidence 
submitted since the December 1979 Board decision follow.

The VA inpatient and outpatient treatment records, dated 
January 1990 to January 1992, show that the appellant was 
seen for chronic anxiety and depression.  The VA inpatient 
and outpatient treatment records, dated April 1992 to June 
1992, reveal that the appellant's diagnoses were dysthymia, 
obsessive compulsive disorder and anxiety.  In a letter dated 
July 1992, Dr. Runnels wrote that he had treated the 
appellant continuously since 1955 for nervousness.  Dr. 
Runnels, in a letter dated September 1992, indicated that 
nervousness was a common term used years ago but today that 
would refer to anxiety neurosis according to the standard 
present day psychiatric nomenclature.  

The first part of the test is for VA to determine if the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a).  The Board has determined that the 
appellant has not presented evidence, which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

At the time of the prior denial, there was no evidence of a 
psychiatric disorder in service; and post service diagnosis 
of anxiety, depression, anxiety reaction, conversion 
reaction, latent schizophrenia and organic brain syndrome.  
The record included the veteran's allegations that the post 
service diagnosis was due to service and lay statements 
reflecting post service complaints in the year after service.  
The record contained a document from Dr. Runnels that the 
veteran had been seen from 1955 to 1965 for anxiety.  
However, there was no competent evidence of a psychiatric 
disorder in service and no competent evidence establishing a 
nexus between the post service diagnoses and service.  

Since that determination, the appellant has presented 
additional evidence.  However, the additional evidence 
relates to post service symptomatology.  The statements of 
Dr. Runnels relate to post service symptomatology and do not 
provide a nexus between the current diagnosis and service.  
Dr. Runnels had previously established the presence of 
anxiety in 1955 and the 1992 statement merely repeats the 
prior information.  At the time of the prior denial there was 
evidence of a post service diagnosis.  Additional evidence 
confirming a previously established fact is cumulative and 
not material.  Sagainza v. Derwinski, 1 Vet. App. 575, 579 
(1991); Henderson v. Brown, 6 Vet. App. 45, 48. (1993).  

Although the appellant has contended that his psychiatric 
disorder was due to service, he is not competent to make such 
an allegation.  Moray v. Brown, 5 Vet. App. 211 (1993) ("If 
lay assertions of medical causation will not suffice 
initially to establish a plausible, well-grounded claim, it 
necessarily follows that such assertions cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108").  
Thus, his statements cannot serve as a basis to reopen his 
claim for service connection for a psychiatric disorder.  
Similarly, the lay statements reflecting post service 
complaints and treatment are cumulative of the prior lay 
statements.  

Stated differently, the evidence associated with the file 
since the last denial is not new and material.  The fact that 
the veteran presented sworn testimony does not change that 
fact.

Because the Board has determined that the appellant had not 
submitted new and material evidence, it need not reach the 
determination of whether the appellant has submitted evidence 
of a well-grounded claim for service connection for a 
psychiatric disorder or whether VA has fulfilled its duty to 
assist.  See Winters, 12 Vet. App. at 206.  Similarly, the 
doctrine of doubt is not for application.  The issue of 
whether there is new and material evidence is a preliminary 
step that would merely establish jurisdiction of the Board to 
consider the underlying issue.  See Barnett v. Brown, 83 F. 
3rd 1380 (Fed. Cir. 1996).  

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO adequately fulfilled its obligation 
under section 5103(a) with the issuance of the statement of 
the case in April 1993, which provided the law and 
regulations pertaining to new and material evidence.  The 
Board adequately fulfilled its obligation under section 
5103(a) with questions to the appellant at the November 1999 
hearing concerning a nexus opinion.  In this respect, it is 
not shown that the appellant has put VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could reopen his claim on the basis of new and 
material evidence, notwithstanding the fact that he has been 
provided opportunities to do the same.  Thus, no additional 
development action is warranted.  See Wood v. Derwinski, 
1 Vet. App. 190 (1991).


ORDER

The petition to reopen a claim for service connection for a 
psychiatric disorder is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

